Citation Nr: 1119119	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from July 1958 to March 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Cleveland, Ohio.  Jurisdiction over the matter was transferred to the Montgomery, Alabama RO during the pendency of the appeal.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, at his April 2011 hearing, the Veteran indicated that he had received treatment for his feet from the Birmingham, Alabama VA Medical Center (VAMC) since April 2006, the date of the most recent records received from the Birmingham VAMC.  As these records are necessary to assess the current diagnoses and level of symptomatology, this claim must be remanded in order to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Next, the September 2007 rating decision referenced VA treatment records dated in December 2006 but those records are not in the file.  In order to ensure that all of the pertinent records are associated with the file, the records should be obtained. 
 
Additionally, the Veteran reported that he has been followed by the University of Alabama medical clinic.  Upon receipt of his authorization and consent, an attempt to request those records should be made.  

Moreover, the Veteran has current diagnoses of onychomycosis and corns, mild deformities of the fifth metatarsals of both feet, and smooth auricle thickening along the lateral aspect of the first metatarsal on the left foot.  April 2006 VA X-ray findings indicate that his mild deformities of the fifth metatarsal of both feet, and smooth auricle thickening along the lateral aspect of the first metatarsal on the left foot are related to old trauma.  However, the Veteran maintains that all of his foot problems are the result of a topical solution/cream that was used on his feet.  He states that he played basketball for his base team, and that the physical trainer treated the skin on his feet with something that he referred to as "tough skin" which was a substance designed to harden the bottom of his feet.  

In this regard, the third prong of 38 C.F.R. § 3.159(c)(4) (2010) requires a VA examination to address the etiology of a disability when a veteran seeking service connection meets the low threshold requirement that "indicates" that the claimed disability or symptoms may be associated with service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to state that he experienced problems with calluses in service.  His statements and testimony as to continuity of symptomatology indicate that his bilateral foot disorders may be related to service.  The absence of a medical opinion addressing the issue requires an examination.

Additionally, the Veteran alleges that bone spurs for which he underwent surgery less than one year following service are related to service as well as that his pre-existing pes planus condition was aggravated by service.  The VA examiner should opine as to each of these contentions.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Obtain outpatient treatment records related to foot treatment from the VA medical center in Cleveland, Ohio, from April 2006 to the present.  Any negative response should be noted in the file.

2. Obtain outpatient treatment records related to foot treatment from the VA medical center in Birmingham, Alabama, from April 2006 to the present.  Any negative response should be noted in the file.

3. Send the Veteran the appropriate authorization and consent form for requesting private treatment records.  Upon receipt of the completed form, request records from the University of Alabama Medical Center.  Any negative response should be noted in the file.

4. Following receipt of the records above, the RO should afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his current bilateral foot complaints.  The claims folder should be made available to and reviewed by the examiner and such review should be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should render an opinion as to the nature of any current foot complaints and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed foot disorder had its onset in service or is otherwise etiologically related to his active service, to include the use of "tough feet".  

Additionally, the examiner should opine as to whether a pre-existing pes planus condition was aggravated by service.  

In rendering the opinions above, the examiner must acknowledge the Veteran's report of a continuity of symptoms since service.  The rationale for all opinions should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with an explanation.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Upon completion of the above, readjudicate the issues on appeal, to include any records that may not have been previously considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

